Exhibit 10.3 Amended and Restated Employment Agreement between Flushing
Financial Corporation and John R. Buran

FLUSHING FINANCIAL CORPORATION
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

                    AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”)
entered into as of December 5, 2008, by and between Flushing Financial
Corporation, a Delaware corporation having its executive offices at 1979 Marcus
Avenue, Suite E140, Lake Success, New York 11042 (the “Holding Company”), and
John R. Buran, residing at (address) (“Officer”).

WITNESSETH:

                    WHEREAS, the Holding Company and the Officer are parties to
an Employment Agreement dated as of January 22, 2001, as amended and restated
effective as of July 1, 2005 (the “Original Employment Agreement”); and

                    WHEREAS, the Board has appointed the Officer to the position
of President and Chief Executive Officer of the Holding Company, effective July
1, 2005; and

                    WHEREAS, the Holding Company considers the availability of
the Officer’s services to be important to the successful management and conduct
of the Holding Company’s business and desires to secure for itself the continued
availability of his services; and

                    WHEREAS, for purposes of securing for the Holding Company
the Officer’s continued services, the Board of Directors of the Holding Company
(“Board”) has authorized the proper officers of the Holding Company to enter
into an amended and restated employment agreement with the Officer on the terms
and conditions set forth herein; and

                    WHEREAS, the Officer is willing to make his services
available to the Holding Company on the terms and conditions set forth herein;

                    NOW, THEREFORE, in consideration of the premises and the
mutual covenants and obligations hereinafter set forth, the Holding Company and
the Officer hereby agree as follows:

          Section 1.        Employment.

                    The Holding Company hereby agrees to employ the Officer, and
the Officer hereby agrees to accept such employment, during the period and upon
the terms and conditions set forth in this Agreement.

          Section 2.        Employment Period.

                    (a)          Except as otherwise provided in this Agreement
to the contrary, the terms and conditions of this Agreement shall be and remain
in effect during the period of employment

--------------------------------------------------------------------------------




2

(“Employment Period”) established under this section 2. The Employment Period
under this Amended and Restated Employment Agreement shall be for a term
commencing on the date hereof and ending on November 21, 2011, plus such
extensions as are provided pursuant to section 2(b) of this Agreement.

                    (b)          On or as of July 1, 2009, and on or as of each
July 1 thereafter, the Employment Period shall be extended for one additional
year if and only if the Board shall have authorized the extension of the
Employment Period prior to July 1 of such year and the Officer shall not have
notified the Holding Company prior to July 1 of such year that the Employment
Period shall not be so extended. If the Board shall not have authorized the
extension of the Employment Period prior to July 1 of any such year, or if the
Officer shall have given notice of nonextension to the Holding Company prior to
July 1 of such year, then the Employment Period shall not be extended pursuant
to this section 2(b) at any time thereafter and shall end on the last day of its
term as then in effect.

                    (c)          Upon the termination of the Officer’s
employment with the Holding Company, the extensions provided pursuant to section
2(b) shall cease (if such extensions have not previously ceased).

                    (d)          Notwithstanding anything herein to the
contrary, the Employment Period shall end and the Officer’s employment with the
Holding Company shall terminate on the date on which the Officer’s employment
with Flushing Savings Bank, FSB terminates.

          Section 3.        Title and Duties.

                    On the date on which the Employment Period commences, the
Officer shall hold the position of President and Chief Executive Officer of the
Holding Company and shall be a member of the Board with all of the powers and
duties incident to such positions under law and under the by-laws of the Holding
Company. During the Employment Period, the Officer shall: (a) devote his full
business time and attention (other than during weekends, holidays, vacation
periods and periods of illness or approved leaves of absence) to the business
and affairs of the Holding Company and its subsidiaries and use his best efforts
to advance the interests of the Holding Company and its subsidiaries, including
reasonable periods of service as an officer and/or board member of trade
associations, their related entities and charitable organizations; and (b)
perform such reasonable additional duties, as may be assigned to him by or under
the authority of the Board. The Officer shall also serve as an officer and
director of Flushing Savings Bank, FSB (the “Bank”) pursuant to the Amended and
Restated Employment Agreement between the Officer and the Bank dated as of the
date hereof (“Bank Employment Agreement”). The Holding Company hereby
acknowledges that the Officer’s service under this Agreement shall not be deemed
to materially interfere with the Officer’s performance under the Bank Employment
Agreement or otherwise result in a breach of the Bank Employment Agreement. The
Officer shall have such authority as is necessary or appropriate to carry out
his duties under this Agreement.

          Section 4.        Compensation.

                    In consideration for services rendered by the Officer under
this Agreement:

--------------------------------------------------------------------------------




3

                    (a)          The Holding Company shall pay to the Officer a
salary at an annual rate equal to the greater of (i) $595,000 or (ii) such
higher annual rate as may be prescribed by or under the authority of the Board
(the “Current Salary”). The Officer will undergo an annual salary and
performance review on or about June 30 of each year commencing in 2009. The
Current Salary payable under this section 4 shall be paid in approximately equal
installments in accordance with the Holding Company’s customary payroll
practices.

                    (b)          The Officer shall be eligible to participate in
any bonus plan maintained by the Holding Company for its officers and employees.
If the Officer shall earn any bonus under any bonus plan of the Bank but such
bonus shall not be paid by the Bank, the Holding Company shall pay such bonus to
the Officer.

          Section 5.        Employee Benefits and Other Compensation.

                    (a)          Except as otherwise provided in this Agreement,
the Officer shall, during the Employment Period, be treated as an employee of
the Holding Company and be entitled to participate in and receive benefits under
the Holding Company’s employee benefit plans and programs, as well as such other
compensation plans or programs (whether or not employee benefit plans or
programs), as the Holding Company may maintain from time to time, in accordance
with the terms and conditions of such employee benefit plans and programs and
compensation plans and programs and with the Holding Company’s customary
practices.

                    (b)          The Holding Company shall provide the Officer
with a suitable automobile for use in the performance of the Officer’s duties
hereunder and shall reimburse the Officer for all expenses incurred in
connection therewith in accordance with Holding Company policies (but in no
event later than the last day of the calendar year next following the calendar
year in which the expenses were incurred).

                    (c)          The Officer shall be entitled, without loss of
pay, to vacation time in accordance with the policies periodically established
by the Board for senior management officials of the Holding Company, which shall
in no event be less than four weeks in each calendar year. Except as provided in
section 7(b), the Officer shall not be entitled to receive any additional
compensation from the Holding Company on account of his failure to take a
vacation, nor shall he be entitled to accumulate unused vacation from one
calendar year to the next except to the extent authorized by the Board for
senior management officials of the Holding Company.

                    (d)          On May 27 of each of the years 2006 through
2015, the Holding Company shall credit to a bookkeeping account maintained by
the Holding Company (such Holding Company account and the account established by
the Bank under section 5(d) of the Bank Employment Agreement, collectively, the
“ SERP Account”) a supplemental retirement benefit of $50,000. The supplemental
retirement benefit shall be deemed to be invested in one or more of such
investment funds as may be specified by the Holding Company with the consent of
the Officer (“Investment Funds”), as directed by the Officer from time to time,
and the Officer’s SERP Account shall be credited at least quarterly with the
earnings (or losses) on such investments. Upon the Officer’s termination of
employment with the Holding Company and the Bank by reason of his death, or upon
his voluntary resignation without Good Reason, or upon his termination for
“Cause” (as defined in section 8(b) of this Agreement), the amount then credited

--------------------------------------------------------------------------------




4

to the Officer’s SERP Account shall be paid by the Holding Company to the
Officer (or in the case of his death, to his designated beneficiaries or, in the
absence of any designation, to his estate) in a cash lump sum, and thereafter no
additional amounts shall be credited to the Officer’s SERP Account. Upon the
Officer’s termination of employment with the Holding Company and the Bank by
reason of retirement (which shall mean termination of employment at a time when
the Officer is eligible to receive an Early, Normal, or Postponed Retirement
Benefit under the Bank’s Retirement Plan), Disability (as defined in section
9(a)), voluntary resignation within one year following an event that constitutes
Good Reason (as defined in section 7(a)(i)), or discharge without “Cause”, or in
the event of the Officer’s termination of employment for any reason following a
Change of Control, the Holding Company shall promptly pay to the Officer a cash
lump sum equal to (i) $500,000, without regard to the amount then credited to
his SERP Account, or (ii) the amount then credited to his SERP Account if such
amount is greater than $500,000. Upon such payment, no further amount shall be
payable under this section 5(d). Subject to Section 25(a), any amount payable
under this Section 5(d) shall be paid promptly, but in any case within ninety
days, following the Officer’s termination of employment.

                    (e)          Subject to the limitations imposed by Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), if and to
the extent that the Bank has not funded such benefits under the Bank Employment
Agreement, the Holding Company shall fund in a “rabbi trust” on an ongoing and
current basis the supplemental retirement benefit provided under section 5(d)
hereof. The Trustee of such “rabbi trust” shall be an independent bank or trust
company.

                    (f)          If any amounts deferred pursuant to this
Agreement are found in a “determination” (within the meaning of Code Section
1313(a)) to have been includible in gross income by the Officer prior to payment
of such amounts under this Agreement due to a failure to comply with the
requirements of Code Section 409A, such amounts shall be immediately paid to the
Officer, notwithstanding any other provision of this Agreement providing for
deferral.

          Section 6.        Working Facilities and Expenses.

                    The Officer’s principal place of employment shall be at the
executive offices of the Holding Company in Queens County or Nassau County, New
York or at such other location upon which the Holding Company and the Officer
may mutually agree. The Holding Company shall provide the Officer, at his
principal place of employment, with a private office, stenographic services and
other support services and facilities consistent with his position with the
Holding Company and necessary or appropriate in connection with the performance
of his duties under this Agreement. The Holding Company shall reimburse the
Officer for his ordinary and necessary business expenses, including, without
limitation, travel and entertainment expenses, incurred in connection with the
performance of his duties under this Agreement, upon presentation to the Holding
Company of an itemized account of such expenses in such form as the Holding
Company may reasonably require. Such reimbursements shall be made in accordance
with Holding Company policies (but in no event later than the last day of the
calendar year next following the calendar year in which the expenses were
incurred).

--------------------------------------------------------------------------------




5

          Section 7.        Termination with Holding Company Liability.

                    (a)          In the event that the Officer’s employment with
the Bank and/or the Holding Company shall terminate during the Employment Period
on account of:

 

 

 

 

                    (i)          the Officer’s voluntary resignation from
employment with the Bank and the Holding Company within one year following an
event that constitutes “Good Reason,” which is defined as:


 

 

 

                         (A)           the failure of the Bank to elect or to
reelect the Officer to serve as its President and Chief Executive Officer and a
member of its board of directors, or such other position as the Officer consents
to hold, or the failure of the Holding Company to elect or reelect the Officer
to serve as its President and Chief Executive Officer and a member of its Board,
or such other position as the Officer consents to hold;

 

 

 

                         (B)           the failure of the Bank or the Holding
Company to cure a material adverse change made by it in the Officer’s functions,
duties, or responsibilities in his position with the Bank or the Holding
Company, respectively, within sixty days following written notice thereof from
the Officer;

 

 

 

                         (C)           the failure of the Bank or the Holding
Company to maintain the Officer’s principal place of employment at its executive
offices in Queens County or Nassau County, New York or at such other location
upon which the Bank or the Holding Company and the Officer may mutually agree;

 

 

 

                         (D)           the failure of the Board to extend the
Employment Period within the times provided in section 2(b) or the failure of
the Bank’s board of directors to extend the Employment Period under the Bank
Employment Agreement within the times provided in section 2(b) of such
Agreement; provided, however, that such failure shall not constitute Good Reason
until the earlier of 30 days after any determination by the Board or the Bank’s
board of directors that the Employment Period shall not be so extended or August
1 of such year;

 

 

 

                         (E)           the failure of the Bank or the Holding
Company to cure a material breach of the Bank Employment Agreement or this
Agreement by the Bank or the Holding Company, respectively, within sixty days
following written notice thereof from the Officer; or

 

 

 

                         (F)           after a Change of Control, the failure of
any successor company to the Bank to assume the Bank Employment Agreement or of
any successor company to the Holding Company to assume this Agreement.


 

 

 

                    (ii)          the discharge of the Officer by the Bank or
the Holding Company for any reason other than (A) for “Cause” as defined in
section 8(b) of this Agreement or (B) the Officer’s death or “Disability” as
defined in section 9(a) of this Agreement; or


--------------------------------------------------------------------------------




6

 

 

 

                         (iii)           the Officer’s voluntary resignation
from employment with the Bank and the Holding Company for any reason within the
sixty-day period commencing six months following a Change of Control as defined
in section 10;

then the Holding Company shall provide the benefits and pay to the Officer as
liquidated damages the amounts provided for under section 7(b).

                    (b)          Upon the termination of the Officer’s
employment with the Bank and/or the Holding Company under circumstances
described in section 7(a), the Holding Company shall pay and provide to the
Officer:

 

 

 

                         (i)          his earned but unpaid Current Salary as of
the date of termination, plus an amount representing any accrued but unpaid
vacation time and floating holidays, which amounts shall be paid within thirty
days of termination; and his earned but unpaid bonus for the year prior to the
year of termination, which shall be paid at the same time as bonuses for such
year are paid to active employees;

 

 

 

                         (ii)          (A) if the Officer’s termination of
employment occurs after a Change of Control, a pro rata portion of his bonus for
the year of termination, determined by multiplying the amount of the bonus
earned by the Officer for the preceding calendar year by the number of full
months of employment during the year of termination, and dividing by 12, which
amount shall be paid within thirty days of termination; or (B) if the Officer’s
termination of employment occurs prior to a Change of Control, a pro rata
portion of his bonus for the year of termination, determined by multiplying the
amount of the bonus which would have been earned by the Officer for the year of
termination if he had remained in employment through the end of the year (but
only to the extent of achievement of the applicable performance standards for
such year) by the number of full months of employment during the year of
termination, and dividing by 12, which amount shall be paid at the same time as
bonuses for such year are paid to active employees;

 

 

 

                         (iii)          the benefits, if any, to which he is
entitled as a former employee under the Bank’s and the Holding Company’s
employee benefit plans and programs and compensation plans and programs, which
shall be paid in accordance with the terms of such plans and programs;

 

 

 

                         (iv)          continued health and welfare benefits
(including group life, disability, medical and dental benefits), in addition to
that provided pursuant to section 7(b)(iii), to the extent necessary to provide
coverage for the Officer for the Severance Period (as defined in section 7(c)).
Such benefits shall be provided through the purchase of insurance, and shall be
equivalent to the health and welfare benefits (including cost-sharing
percentages) provided to active employees of the Bank and/or the Holding Company
(or any successor thereof) as from time to time in effect during the Severance
Period. Where the amount of such benefits is based on salary, they shall be
provided to the Officer based on the highest annual rate of Current Salary
achieved by the Officer during the Employment Period. If the Officer had
dependent coverage in effect at the time of his termination of employment, he
shall have the right to elect to continue such dependent coverage for the
Severance Period. The benefits to be provided under


--------------------------------------------------------------------------------




7

 

 

 

this paragraph (iv) shall cease to the extent that substantially equivalent
benefits are provided to the Officer (and/or his dependents) by a subsequent
employer of the Officer;

 

 

 

                         (v)          if the Officer is age 55 or older at the
end of the Severance Period, he shall be entitled to elect coverage for himself
and his dependents under the Bank’s and the Holding Company’s retiree medical
and retiree life insurance programs. Such coverage, if elected, shall commence
upon the expiration of the Severance Period, without regard to whether the
Officer commences his pension benefit at such time, and shall continue for the
life of each of the Officer and his spouse and for so long as any of his other
covered dependents remain eligible. The coverage and cost-sharing percentage of
the Officer and his dependents under such programs shall be those in effect
under such programs on the date of the Officer’s termination of employment with
the Bank or the Holding Company, and shall not be adversely modified without the
Officer’s written consent;

 

 

 

                         (vi)          within thirty days following his
termination of employment with the Bank or the Holding Company, a cash lump sum
payment in an amount equal to the Current Salary and bonus that the Officer
would have earned pursuant to sections 4(a) and 4(b), respectively, if he had
continued working for the Holding Company and the Bank for the Severance Period.
For purposes of this paragraph, the amount of bonus shall be the highest bonus,
if any, paid to the Officer by the Bank or the Holding Company under section
4(b) of the Bank Employment Agreement or this Agreement within the three-year
period prior to the date of termination. The calculation of the amount payable
pursuant to this clause (vi) is set forth on Schedule A hereto; and

 

 

 

                         (vii)          within ninety days following his
termination of employment with the Holding Company (or such later date as
required by Section 25(a)), payment of the supplemental retirement benefit to
which he is entitled pursuant to Section 5(d) (after crediting to his SERP
Account any amount which was required to be credited to the SERP Account
pursuant to such section as of the date of his termination of employment but was
not so credited).

The lump sum payable pursuant to clause (vi) of this section 7(b) is to be paid
in lieu of all other payments of Current Salary and bonus provided for under
this Agreement relating to the period following any such termination and shall
be payable without proof of damages and without regard to the Officer’s efforts,
if any, to mitigate damages. The Holding Company and the Officer hereby
stipulate that the damages which may be incurred by the Officer following any
such termination of employment are not capable of accurate measurement as of the
date first above written and that the payments and benefits provided under this
section 7(b) are reasonable under the circumstances as a combination of
liquidated damages and severance benefits. The Officer shall not be entitled to
any payment under this Agreement to make up for benefits that would have been
earned under the Bank’s Retirement Plan, 401(k) Savings Plan, and Supplemental
Savings Incentive Plan (SSIP), the Holding Company’s 2005 Omnibus Incentive Plan
had he continued working for the Bank and the Holding Company for the Severance
Period.

                    (c)          For purposes of this section 7, the Severance
Period means a period of 36 months.

--------------------------------------------------------------------------------




8

 

 

 

 

Section 8.

Termination for Cause or Voluntary

 

 

Resignation Without Good Reason.

                    (a)          In the event that the Officer’s employment with
the Holding Company shall terminate during the Employment Period on account of:

 

 

 

 

                        (i)          the discharge of the Officer by the Holding
Company for Cause; or

 

 

                        (ii)          the Officer’s voluntary resignation from
employment with the Holding Company for reasons other than those constituting a
Good Reason;

then the Holding Company shall have no further obligations under this Agreement,
other than (A) the payment to the Officer of his earned but unpaid Current
Salary as of the date of the termination of his employment, which amounts shall
be paid within thirty days of termination; (B) the provision of such other
benefits, if any, to which he is entitled as a former employee under the Bank’s
and the Holding Company’s employee benefit plans and programs and compensation
plans and programs, which shall be paid in accordance with the terms of such
plans and programs; and (C) the payment of the supplemental retirement benefit
to which he is entitled pursuant to Section 5(d) (after crediting to his SERP
Account any amount which was required to be credited to the SERP Account
pursuant to such section as of the date of his termination of employment but was
not so credited), which shall be paid within ninety days of termination.

                    (b)          For purposes of this Agreement, the term
“Cause” means the Officer’s (i) willful failure to perform his duties under this
Agreement or under the Bank Employment Agreement and failure to cure such
failure within sixty days following written notice thereof from the Holding
Company or the Bank, or (ii) intentional engagement in dishonest conduct in
connection with his performance of services for the Holding Company or the Bank
or conviction of a felony.

          Section 9.        Disability or Death.

                    (a)          The Officer’s employment with the Holding
Company may be terminated for “Disability” if the Officer shall become disabled
or incapacitated during the Employment Period to the extent that he has been
unable to perform the essential functions of his employment for 270 consecutive
days. Upon a termination of employment for “Disability”, the Holding Company
shall pay to the Officer in cash the following percentages of his Current Salary
under section 4 of this Agreement, until the end of the Employment Period: 100%
for the first six months, 75% for the next six months and 60% thereafter for the
remaining term, if any, of the Employment Period (less in each case any benefits
which may be payable to the Officer under the provisions of disability insurance
coverage in effect for Bank and/or Holding Company employees), which shall be
paid in accordance with the Holding Company’s customary payroll practices. In
addition the Officer shall receive a cash lump sum equal to (i) his earned but
unpaid bonus for the year prior to the year of termination, which shall be paid
at the same time as bonuses for such year are paid to active employees and (ii)
the amount of the Officer’s supplemental retirement benefit to which he is
entitled pursuant to section 5(d) (after crediting to his SERP Account any
amounts which were required to be credited to the SERP Account

--------------------------------------------------------------------------------




9

pursuant to section 5(d) as of the date of his termination of employment but
were not so credited), which shall be paid within ninety days of termination.

                    (b)          In the event that the Officer’s employment with
the Holding Company shall terminate during the Employment Period on account of
death, the Holding Company shall promptly (but in any event within ninety days
of the date of death) pay the Officer’s designated beneficiaries or, failing any
designation, his estate a cash lump sum payment equal to his earned but unpaid
Current Salary plus the amount of the Officer’s SERP Account as provided in
section 5(d), (after crediting to his SERP Account any amounts which were
required to be credited to the SERP Account pursuant to section 5(d) as of the
date of his death but were not so credited). In addition, the Holding Company
shall pay the Officer’s designated beneficiaries or, failing any designation,
his estate his earned but unpaid bonus for the year prior to the year of
termination, which shall be paid at the same time as bonuses for such year are
paid to active employees.

                    (c)          In the event of the Officer’s termination of
employment on account of death or Disability prior to a Change of Control, the
Compensation Committee of the Bank or of the Holding Company may, in its sole
discretion, award the Officer a bonus for the year of termination, in an amount
determined by such Committee either at the time of termination of employment or
at the time bonuses to active employees are awarded, in which case the Holding
Company shall pay such bonus to the Officer or, in the event of death, his
designated beneficiaries or estate, as the case may be, promptly (but in any
event within thirty days) after it is awarded. In the event of the Officer’s
termination of employment on account of death or Disability after a Change of
Control, the Holding Company shall promptly (but in any event within thirty days
after termination) pay the Officer or, in the event of death, his designated
beneficiaries or estate, as the case may be, a pro rata portion of his bonus for
the year of termination, determined by multiplying the amount of the bonus
earned by the Officer for the preceding calendar year by the number of full
months of employment during the year of termination, and dividing by 12.

          Section 10.       Change of Control.

                    For purposes of this Agreement, the term “Change of Control”
means:

                    (a)          the acquisition of all or substantially all of
the assets of the Bank or the Holding Company by any person or entity, or by any
persons or entities acting in concert;

                    (b)          the occurrence of any event if, immediately
following such event, a majority of the members of the Board of Directors of the
Bank or the Holding Company or of any successor corporation shall consist of
persons other than Current Members (for these purposes, a “Current Member” shall
mean any member of the Board of Directors of the Bank or the Holding Company as
of July 1, 2005 and any successor of a Current Member whose nomination or
election has been approved by a majority of the Current Members then on the
Board of Directors);

                    (c)          the acquisition of beneficial ownership,
directly or indirectly (as provided in Rule 13d-3 of the Securities Exchange Act
of 1934 (the “Act”), or any successor rule), of 25%

--------------------------------------------------------------------------------




10

or more of the total combined voting power of all classes of stock of the Bank
or the Holding Company by any person or group deemed a person under Section
13(d)(3) of the Act; or

                    (d)          approval by the stockholders of the Bank or the
Holding Company of an agreement providing for the merger or consolidation of the
Bank or the Holding Company with another corporation where the stockholders of
the Bank or the Holding Company, immediately prior to the merger or
consolidation, would not beneficially own, directly or indirectly, immediately
after the merger or consolidation, shares entitling such stockholders to 50% or
more of the total combined voting power of all classes of stock of the surviving
corporation.

                    Section 11.       Excise Tax Gross-up.

                    In the event that the Officer becomes entitled to one or
more payments (with a “payment” including, without limitation, the vesting of an
option or other non-cash benefit or property, whether pursuant to the terms of
this Agreement or any other plan, arrangement or agreement with the Bank or the
Holding Company or any affiliated company or from or pursuant to the terms of
the Flushing Financial Corporation Employee Benefit Trust) (the “Total
Payments”), which are or become subject to the tax imposed by Section 4999 of
the Code (or any similar tax that may hereafter be imposed) (the “Excise Tax”),
the Holding Company shall pay to the Officer at the time specified below an
additional amount (the “Gross-up Payment”) (which shall include, without
limitation, reimbursement for any penalties and interest that may accrue in
respect of such Excise Tax) such that the net amount retained by the Officer,
after reduction for any Excise Tax (including any penalties or interest thereon)
on the Total Payments and any federal, state and local income or employment tax
and Excise Tax on the Gross-up Payment provided for by this section 11, but
before reduction for any federal, state or local income or employment tax on the
Total Payments, shall be equal to the sum of (a) the Total Payments, and (b) an
amount equal to the product of any deductions disallowed for federal, state or
local income tax purposes because of the inclusion of the Gross-up Payment in
the Officer’s adjusted gross income multiplied by the highest applicable
marginal rate of federal, state or local income taxation, respectively, for the
calendar year in which the Gross-up Payment is to be made.

                    For purposes of determining whether any of the Total
Payments will be subject to the Excise Tax and the amount of such Excise Tax,

 

 

 

                    (i)          the Total Payments shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “excess parachute payments” within the meaning of Section 280G(b)(1) of the
Code shall be treated as subject to the Excise Tax, unless, and except to the
extent that, in the written opinion of independent compensation consultants or
auditors of nationally recognized standing selected by the Holding Company and
reasonably acceptable to the Officer (“Independent Auditors”), the Total
Payments (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code or are otherwise not subject to the Excise
Tax,


--------------------------------------------------------------------------------




11

 

 

 

                    (ii)          the amount of the Total Payments which shall
be treated as subject to the Excise Tax shall be equal to the lesser of (A) the
total amount of the Total Payments or (B) the amount of excess parachute
payments within the meaning of Section 280G(b)(1) of the Code (after applying
clause (i) above), and

 

 

 

                    (iii)          the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Holding Company’s
Independent Auditors appointed pursuant to clause (i) above in accordance with
the principles of Sections 280G(d)(3) and (4) of the Code.

                    For purposes of determining the amount of the Gross-up
Payment, the Officer shall be deemed (A) to pay federal income taxes at the
highest marginal rate of federal income taxation for the calendar year in which
the Gross-up Payment is to be made; (B) to pay any applicable state and local
income taxes at the highest marginal rate of taxation for the calendar year in
which the Gross-up Payment is to be made, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes if paid in such year (determined without regard to limitations on
deductions based upon the amount of the Officer’s adjusted gross income); and
(C) to have otherwise allowable deductions for federal, state and local income
tax purposes at least equal to those disallowed because of the inclusion of the
Gross-up Payment in the Officer’s adjusted gross income. In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time the Gross-up Payment is made, the Officer shall
repay to the Holding Company at the time that the amount of such reduction in
Excise Tax is finally determined (but, if previously paid to the taxing
authorities, not prior to the time the amount of such reduction is refunded to
the Officer or otherwise realized as a benefit by the Officer) the portion of
the Gross-up Payment that would not have been paid if such Excise Tax had been
applied in initially calculating the Gross-up Payment, plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code. In the event that the Excise Tax is determined to exceed the amount taken
into account hereunder at the time the Gross-up Payment is made (including by
reason of any payment the existence or amount of which cannot be determined at
the time of the Gross-up Payment), the Holding Company shall make an additional
Gross-up Payment in respect of such excess (plus any interest and penalties
payable with respect to such excess) at the time that the amount of such excess
is finally determined (but in no event later than the end of the calendar year
next following the calendar year in which the Officer remits the related taxes).

                    The Gross-up Payment provided for above shall be paid on the
thirtieth day (or such earlier date as the Excise Tax becomes due and payable to
the taxing authorities) after it has been determined that the Total Payments (or
any portion thereof) are subject to the Excise Tax (but in no event later than
the end of the calendar year next following the calendar year in which the
Officer remits the related taxes); provided, however, that if the amount of such
Gross-up Payment or portion thereof cannot be finally determined on or before
such day, the Holding Company shall pay to the Officer on such day an estimate,
as determined by the Holding Company’s Independent Auditors appointed pursuant
to clause (i) above, of the minimum amount of such payments and shall pay the
remainder of such payments (together with interest at the rate

--------------------------------------------------------------------------------




12

provided in Section 1274(b)(2)(B) of the Code), as soon as the amount thereof
can be determined. In the event that the amount of the estimated payments
exceeds the amount subsequently determined to have been due, such excess amount,
together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code, shall be repaid by the Officer to the Holding Company within five (5) days
after notice from the Holding Company of such determination. If more than one
Gross-up Payment is made, the amount of each Gross-up Payment shall be computed
so as not to duplicate any prior Gross-up Payment. The Holding Company shall
have the right to control all proceedings with the Internal Revenue Service that
may arise in connection with the determination and assessment of any Excise Tax
and, at its sole option, the Holding Company may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with any taxing
authority in respect of such Excise Tax (including any interest or penalties
thereon); provided, however, that the Holding Company’s control over any such
proceedings shall be limited to issues with respect to which a Gross-up Payment
would be payable hereunder and the Officer shall be entitled to settle or
contest any other issue raised by the Internal Revenue Service or any other
taxing authority. The Officer shall cooperate with the Holding Company in any
proceedings relating to the determination and assessment of any Excise Tax and
shall not take any position or action that would materially increase the amount
of any Gross-up Payment hereunder.

 

 

 

 

Section 12.

No Effect on Employee Benefit

 

 

Plans or Compensation Programs.

                    Except as expressly provided in this Agreement, the
termination of the Officer’s employment during the term of this Agreement or
thereafter, whether by the Holding Company or by the Officer, shall have no
effect on the rights and obligations of the parties hereto under the Holding
Company’s employee benefit plans or programs or compensation plans or programs
(whether or not employee benefit plans or programs) that the Holding Company may
maintain from time to time.

          Section 13.          Successors and Assigns.

                    This Agreement will inure to the benefit of and be binding
upon the Officer, his legal representatives and estate or intestate
distributees, and the Holding Company and its successors and assigns, including
any successor by merger or consolidation or a statutory receiver or any other
person or firm or corporation to which all or substantially all of the assets
and business of the Holding Company may be sold or otherwise transferred.

          Section 14.          Notices.

                    Any communication to a party required or permitted under
this Agreement, including any notice, direction, designation, consent,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally, or five days after
mailing if mailed, postage prepaid, by registered or certified mail, return
receipt requested, addressed to such party at the address listed below or at
such other address as one such party may by written notice specify to the other
party:

                    If to the Officer:

 

 

 

John R. Buran

 

(address)


--------------------------------------------------------------------------------




13

 

 

 

 

If to the Holding Company:

 

 

 

 

Flushing Financial Corporation

 

 

1979 Marcus Avenue, Suite E140

 

 

Lake Success, New York 11042

 

 

Attention: Secretary

          Section 15.          Severability.

                    A determination that any provision of this Agreement is
invalid or unenforceable shall not affect the validity or enforceability of any
other provision hereof.

          Section 16.          Waiver.

                    Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant, or condition. A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

          Section 17.          Counterparts.

                    This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.

          Section 18.          Governing Law.

                    This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without reference
to conflicts of law principles.

          Section 19.          Headings.

                    The headings of sections in this Agreement are for
convenience of reference only and are not intended to qualify the meaning of any
section. Any reference to a section number shall refer to a section of this
Agreement, unless otherwise stated.

          Section 20.          Entire Agreement; Modifications.

                    This instrument contains the entire agreement of the parties
relating to the subject matter hereof and supersedes in its entirety any and all
prior agreements, understandings or representations relating to the subject
matter hereof, including the Employment Agreement dated as of January 22, 2001,
as amended and restated effective as of July 1, 2005, by and between the Holding
Company and the Officer, other than the Bank Employment Agreement. No
modifications of this Agreement shall be valid unless made in writing and signed
by the parties hereto.

--------------------------------------------------------------------------------




14

          Section 21.          Funding.

                    The Holding Company has agreed to fund certain of its
obligations to the Officer under this Agreement in a “rabbi trust”; provided,
however, that all assets used by the Holding Company to fund its obligations
shall be part of the general assets of the Holding Company and shall be subject
to all claims of the Holding Company’s creditors.

          Section 22.          Guarantee.

                    The Holding Company guarantees the payment by the Bank of
any and all benefits and compensation to which the Officer is entitled under the
Bank Employment Agreement.

          Section 23.          Non-duplication.

                    In the event that the Officer shall perform services for the
Bank or any other direct or indirect subsidiary of the Holding Company, any
compensation or benefits provided to the Officer by such other employer shall be
applied to offset the obligations of the Holding Company hereunder, it being
intended that this Agreement set forth the aggregate compensation and benefits
payable to the Officer for all services to the Holding Company and all of its
direct or indirect subsidiaries. The Officer hereby acknowledges that if any
payment made or benefit provided by the Holding Company under this Agreement is
also required to be made or provided by the Bank under the Bank Employment
Agreement, such payment or benefit by the Holding Company under this Agreement
shall offset the payment required to be made or benefit required to be provided
by the Bank under the Bank Employment Agreement.

          Section 24.          Required Regulatory Provisions.

                    Notwithstanding any other provision of this Agreement to the
contrary, any payments made to the Officer pursuant to this Agreement or
otherwise are subject to and conditioned upon their compliance with 12 U.S.C.
section 1828(k) and any regulations promulgated thereunder.

          Section 25.          Compliance with Code Section 409A.

                    (a)              Notwithstanding the provisions of sections
5(d), 7, 8, 9 and 11, if the Officer is a specified employee within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”), as determined by the Board in accordance with the election made by the
Holding Company for determining specified employees, any amounts payable under
sections 5(d), 7, 8, 9 or 11 (and any other payments to which the Officer may be
entitled) which constitute “deferred compensation” within the meaning of Section
409A and which are otherwise scheduled to be paid during the first six months
following the Officer’s termination of employment (other than any payments that
are permitted under Section 409A to be paid within six months following
termination of employment of a specified employee) shall be suspended until the
six-month anniversary of the Officer’s termination of employment (or the
Officer’s death if sooner), at which time all payments that were suspended shall
be paid to the Officer (or his estate) in a lump sum, together with interest on
each suspended payment at the

--------------------------------------------------------------------------------




15

prime rate (as reported in the Wall Street Journal) from the date of suspension
to the date of payment.

                    (b)          Payment or reimbursement of each of the
business expense payments or other reimbursements called for by this Agreement
with respect to any calendar year shall not affect the amount eligible for
payment or reimbursement in any other calendar year, and such payments and
reimbursements may not be exchanged for cash or another benefit.

                    (c)          A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment unless such termination is also a “separation from service” (within
the meaning of Code Section 409A).

                    (d)          For purposes of Section 409A, each payment
under sections 5(d), 7, 8, 9 or 11 (and each other severance plan payment) will
be treated as a separate payment.

                    (e)          It is intended that this Agreement comply with
the provisions of Section 409A and the regulations and guidance of general
applicability issued thereunder so as to not subject the Officer to the payment
of additional interest and taxes under Section 409A, and in furtherance of this
intent, this Agreement shall be interpreted, operated and administered in a
manner consistent with these intentions.

                    IN WITNESS WHEREOF, the parties have signed this Agreement
as of the day and year first above written.

 

 

 

 

FLUSHING FINANCIAL CORPORATION

 

 

 

By:     /s/ Maria A. Grasso

--------------------------------------------------------------------------------

 

Name:

 Maria A. Grasso

 

Title:

 Executive Vice President, C.O.O. &

 

 

 Corporate Secretary

 

 

/s/ John R. Buran

--------------------------------------------------------------------------------

 

 

John R. Buran


--------------------------------------------------------------------------------




Schedule A

Calculation of Amount Payable pursuant to Section 7(b), Clause (vi)
Assuming Termination of Employment December 1, 2008

 

 

 

 

 

 

  (1)

Current Salary is greater of

 

 

 

 

     (a)   $595,000

 

 

 

 

     (b)   annual salary in effect

 

 

 

 

 

$

595,000

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

  (2)

Bonus is greatest of bonus paid in last 3 years
before termination

 

 

 

 

     (a)   $272,000     (2007 bonus)

 

 

 

 

     (b)   $225,000     (2006 bonus)

 

 

 

 

     (c)   $200,000     (2005 bonus)

 

 

 

 

 

$

272,000

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

  (3)

Amount Payable (36 month Severance Period)

 

 

 

 

3 times [(1)+(2)]

$

2,601,000

 

 

 

 

 

 


--------------------------------------------------------------------------------